Title: To James Madison from James Monroe, 14 January 1802
From: Monroe, James
To: Madison, James


Dear Sir
Richmond Jany 14. 1802.
It is particularly grateful to me to hear by yr. letter of the 8th. instt. that my communication to the legislature has yr. approbation. It is in the power of the President & Executives of the States who are republican, to open a cause to the people which has heretofore been obscured by a cloud, or if seen, branded as jacobinic. This may be done without even looking at the weak and unworthy characters who have gone before, and who perverted the trust reposed in them to very different purposes. I have little doubt that that cause will be better understood and become more popular daily. The President has acquitted himself ⟨we⟩ll. His indeed was a very extry. communication from his place, as the course of proceeding resulting from it must be in the Congress. The former gentry will find themselves in a strange dilemma compelled to admit abuses, by sanctioning reforms which they cannot oppose; guilt becomes afflicting even to the most guilty when it is detected & exposed.
Mr. Purviance was bred to commerce not to the Law; yet having an active mind, free from dissipation, he appears to have read on most subjects, perhaps less on the law than others. For many years he has enjoyed ⟨a⟩ delicate state of health which has made him more sedentary than he probably otherwise wod. have been. He is diffident, modest, or rather a meek character, tho firm in his pursuits & principles: no person can be more so. His knowledge of the principles & details of commerce, and the forms connected with it must be very comprehensive and accurate. His mind is an enlarged one, his judgment sound: in certain cases he might overrate difficulties and want enterprise, but few men would be less apt to want prudence or to take a wrong course when he did act. He is honorable, upright, possessed of generous feelings, and capable of warm friendships. There are many stations for which he might not be fully qualified: for such he wod. not be thought of, as others who are better known wod. have stronger pretentions. But for those which are secondary (I mean in reference to the hig[h]est grades) in almost any line, I think him well qualified. His style is correct, and certainly much above that which is used in the ordinary course of business. I send you a specim⟨en⟩ of it in a letter addressed to me sometime since, which you will be so good as return after perusing it. I informd him that I had written to Mr. Jefferson & yrself as he desired but had recd. no answers to those letters, it not being usual to give any. I shall certainly say nothing as to the present enquiry. Our best regards to Mrs. Madison. Very sincerely I am your friend & servt
Jas. Monroe
 

   RC (ViHi).

